DETAILED ACTION

Acknowledgements
The amendment filed on 2/21/2022 is acknowledged.
Claims 1, 3-6, 8-9, 11-15, 17-21 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejections under 35 U.S.C. §101, applicant is of the opinion that the claims, considered as a whole, improve a technology area towards mobile banking, and the independent claim 1 when viewed overall, clearly recites an improvement in the technology of a user’s computer system with citation of paragraphs [0089] and [0090] of the specification. Examiner respectfully disagrees.
The amended claim 1 continues to recite “receiving…an amount of market activity by a vendor in a fiat currency, wherein the fiat currency is one of a plurality of fiat currencies that are available to a consumer; receiving…an exchange rate between a [second currency] and the fiat currency; predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [second currency] risk weighting during a transaction period, a first portion of monetary funds of the consumer in a fist amount of the [second currency] within a private [second currency] ledger of the consumer and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer”, the claim, as a whole, is directed to determining currency risk, which is a method of organizing human activity and abstract ideas. This involves receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency (i.e. cryptocurrency), predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. This is a commercial or legal integration, therefore, falls within certain methods of organizing human activity grouping of abstract idea. Additionally, claim 1 recites “predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor…” which is also an abstract idea, grouped within the “Mathematical concepts – mathematical relationships, mathematical formula or predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [first currency] risk weighting during a transaction period, a first portion of monetary funds of the consumer in a first amount of the [second currency] within a private [second currency] ledger of the consumer, and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer” recite concepts that are performed in the human mind, which is also an abstract idea, grouped within the “Mental Process” because the claim involves the concepts of predicting currency activity, obtaining actual currency activity, calculating currency risk and allocating risk to holdings that can be performed in human mind with pen and paper. The additional element(s) of the claim such as a computer, cryptocurrency, blockchain and private cryptocurrency ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. These additional elements perform the steps or functions of receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency, predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining currency risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).
With respect to Applicant’s cited paragraphs [0089] and [0090] of the specification as improvement in the technology of a user’s computer system, “…automatically and dynamically change the mixture of cryptocurrency and conventional currency holdings as  a function of user or workplace national residence and location data, monitoring user spending habits, and projecting impacts from news and work events on cryptocurrency and conventional currency value (paragraph [0089]) and enabling users to effectively predict and determine different relative amounts that they should hold in hard cash and cryptocurrency in order to maximize overall, composite holdings monetary values while meeting anticipated needs and personalized risk tolerance as a function of exchange rate fluctuations, micro-trading behaviors, and perceived cryptocurrency reliability (as a function of blockchain mechanisms, etc.) (paragraph [0090] of the specification), this is merely subject matter of determining currency risk exposure for allocation of consumer fiat and cryptocurrency holdings, which is a method of organizing human activities and abstract idea of determining currency risk exposure including cryptocurrency and fiat currency. This does not provide improvements to the function of a computer, or any other technology or technical field and only involves the computer to perform the steps amount to no more than using a computer or processor to automate and/or generally link the user of a judicial exception to a particular technological environment.
With respect to Applicant’s remark “…the technology area improved is towards mobile banking. Current technology centers on mobile banking requires human intervention, however, embodiments of the present invention improve mobile banking by dynamically changing a mixture of cryptocurrency and conventional currency holdings of the consumer,” Examiner noted, however, it is directed to determining and mitigating currency risk for banking, which is still an abstract idea. The feature of “improve mobile banking by dynamically changing mixture of cryptocurrency and conventional currency holdings of the consumer” does not improve the functioning of a computer nor does it improve a technology or technical field.
Regarding the rejection of claim 1 under 35 U.S.C.112(b), applicant states “[a]pplicant has amended claim 1 to recites that the interaction purportedly missing occurs during a transaction period between the consumer and the vendor.” Examiner noted, however, the amended claim recites “allocating…based on the determined cryptocurrency risk weighting during a transaction period, a first portion of monetary funds of the consumer…” The amended claim does not recite associations of the vendor’s market activity with the consumer. Therefore, the claim is unclear whether based on the determined cryptocurrency risk weighting associated with the vendor’s market activity, the allocation of the consumer monetary funds takes place with or without any activity between the consumer and the vendor. Additionally, The newly added language, “during a transaction period” modifying the determined cryptocurrency risk weighting, fails to have support in the specification. According to the spec, the “during a transaction period” is related to a transaction period of consumer transactions from consumer transaction behavior data (paragraphs [0079]-[0080] of the spec). 

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-9, 11-15, 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1, 3-6, 8 and 21 are directed to a computerized method, claims 9, 11-14 are directed to a computer system and claims 15, 17-20 are directed to a computer program product. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is direct to determining currency risk, which is an abstract idea. Specifically, the claim recites “receiving…an amount of market activity by a vendor in a fiat currency, wherein the fiat currency is one of a plurality of fiat currencies that are available to a consumer; receiving…an exchange rate between a [second currency] and the fiat currency; predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [second currency] risk weighting during a transaction period, a first portion of monetary funds of the consumer in a fist amount of the [second currency] within a private [second currency] ledger of the consumer and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of determining currency risk. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, claim 1 recites “predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor…” which is also an abstract idea, grouped within the “Mathematical concepts – mathematical relationships, mathematical formula or equations, mathematical calculations” because the claim involves the steps of currency risk calculation, which can be performed with “pen and paper”. Furthermore, the steps of the claimed method “predicting…an amount of [second currency] activity associated to the vendor within [ledger] data of [second currency] based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the [second currency] and the fiat currency; determining…an amount of [second currency] activity associated to the vendor within the [second currency] blockchain data; determining…a risk weighting for the [second currency] based on the predicted amount of [second currency] activity associated to the vendor and the determined amount of [second currency] activity associated to the vendor; and allocating…based on the determined [first currency] risk weighting during a transaction period, a first portion of monetary funds of the consumer in a first amount of the [second currency] within a private [second currency] ledger of the consumer, and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer,” recite concepts that are performed in the human mind, which is also an abstract idea, grouped within the “Mental Process” because the claim involves the concepts of predicting currency activity, obtaining actual currency activity, calculating currency risk and allocating risk to holdings that can be performed in human mind with pen and paper. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computer, cryptocurrency, blockchain, and private cryptocurrency ledger, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions such as: receiving vendor market activities in fiat currency and an exchange rate of fiat currency and second currency, predicting value of forecasted vendor market activities in second currency, determining the completed vendor transactions in second currency, and then determining currency risk exposure for allocation to consumer fiat and second currency holdings. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computer, cryptocurrency, blockchain, and private cryptocurrency ledger, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining currency risk. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining currency risk. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claims 9 and 15 recite the additional elements of a processor, a computer readable memory, a computer readable storage medium and a computer program product, respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of determining currency risk. Claims 9 and 15 are also not patent eligible.
Dependent claims 3-6, 8, 11-14 and 17-21 further describe the abstract idea of determining currency risk. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, additional elements recited in claim 21, “…dynamically changing a mixture of cryptocurrency and conventional currency holdings of the consumer”  does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “allocating, by the computer, based on the determined cryptocurrency risk weighting during a transaction period…” The limitation “during a transaction period” fails to have support in the specification. According to Applicant’s specification (US 2020/0167756A1), the “during a transaction period” is related to a transaction period of consumer transactions from consumer transaction behavior data. (See paragraphs [0079]-[0080] of the specification.) The specification does not disclose the transaction period is related to the “determined cryptocurrency risk weighting” of the vendor. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). Claims 9 and 15 are also rejected on the same basis as each recites similar language.
Claims 3-6, 8 and 21 are also rejected as each depends on claim 1. Claims 11-14 are also rejected as each depends on claim 9. Claims 17-20 are also rejected as each depends on claim 15.

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 11-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “receiving, by a computer, an amount of market activity by a vendor in a fiat currency, wherein the fiat currency is one of a plurality of fiat currencies that are available to a consumer; receiving, by the computer, an exchange rate between a cryptocurrency and the fiat currency; predicting, by the computer, an amount of cryptocurrency activity associated to the vendor within blockchain data of the cryptocurrency based on the received amount of market activity by the vendor in the fiat currency and the received exchange rate between the cryptocurrency and the fiat currency; determining, by the computer, an amount of cryptocurrency activity associated to the vendor within the cryptocurrency blockchain data; determining, by the computer, a risk weighting for the cryptocurrency based on the predicted amount of cryptocurrency activity associated to the vendor and the determined amount of cryptocurrency activity associated to the vendor,” which describes determining a cryptocurrency risk weighting using vendor’s market activities. The claim also recites, “allocating, by the computer, based on the determined cryptocurrency risk weighting, a first portion of monetary funds of the consumer in a first amount of the cryptocurrency within a private cryptocurrency ledger of the consumer, and a second portion of the monetary funds of the consumer in a second amount of the fiat currency within a fiat currency account of the consumer,” which describes allocation of the determined cryptocurrency risk weighting (i.e. calculated from the vendor’s market activities) to the consumer’s monetary funds. However, the claim is silent on any associations of the vendor’s market activity with the consumer. Therefore, the claim is unclear whether based on the determined cryptocurrency risk weighting associated with the vendor’s market activity, the allocation of the consumer monetary funds takes place with or without any activity between the consumer and the vendor. Claims 9 and 15 are also rejected on the same basis as each recites similar language.
Claim 6 recites “in response to determining that the consumer fails to execute the purchase of the one of the types of items that has the highest of the determined probabilities, reallocating, by the computer, the third portion of the total monetary funds of the consumer in the determined historic amount to the private cryptocurrency ledger or a fiat currency account of a second of the cryptocurrency and the plurality of fiat currencies that has a next-lowest value of the determined transactional costs.” The claim recites “a fiat currency account.” However, the claim is silent whose fiat currency account it is. Therefore, the claim is unclear whether the third portion of the total monetary funds of the consumer is re-allocated to a fiat currency account of the consumer or a fiat currency account of others. Claims 14 and 20 are also rejected on the same basis as each recites similar language.
Claims 3-6, 8 and 21 are also rejected as each depends on claim 1. Claims 11-14 are also rejected as each depends on claim 9. Claims 17-20 are also rejected as each depends on claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685